         Case 3:18-cv-00223-BAJ-RLB        Document 54     02/12/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA

 WILFRED GUY CIVIL ACTION


 VERSUS


 JAMES LEBLANC, ET AL. NO.: 18-00 22 3-BAJ-RLB




                                  RULING AND ORDER

       Before the Court is Plaintiffs Motion to Reconsider (Doc. 48). This Motion

is opposed. See (Doc. 49). Plaintiff requests that the Court reconsider its January 23,

2020 Order (Doc. 47), which denied Plaintiffs Motion for Partial Summary Judgment

(Doc. 21) as moot. This action commenced on March 6, 2018. On November 5, 2019,


Plaintiff filed an Amended Complaint (Doc. 45), which had the effect of superseding

the original Complaint (Doc. 1) and rendering prior pending motions moot. See Griffin

v. Am. Zurich Ins. Co., 697 F. App'x 793, 797 (5th Cir. 2017), as revised (June 8, 2017)

(finding that an amended complaint rendered all earlier motions, including the

plaintiffs motion for partial summary judgment, moot); see also King v. Dogan, 31

F.3d 344, 346 (5tli Cir. 1994).

       The Court may revise an interlocutory order at any time and for any reason


before it enters final judgment. United States v. Renda, 709 F.3d 472, 479 (5th Cir.

2013). The Court's Order (Doc. 47) denying Plaintiffs Motion for Partial Summary

Judgment did not adjudicate all claims or decide the rights and liabilities of all parties
          Case 3:18-cv-00223-BAJ-RLB              Document 54         02/12/20 Page 2 of 3




and is therefore interlocutory.1 See FED R. ClV. P. 54(b). Because requests to


reconsider interlocutory orders under Rule 54(b) require courts to consider many of


the policies behind Rule 59(e) requests to alter or amend an order or judgment, courts

apply the Rule 59(e) standard to Rule 54(b) motions to reconsider. See, e.g., eTool

Dev., Inc. v. Nat' I Semiconductor Corp., 881 F. Supp. 2d 745, 748 (E.D. Tex. 2012).


To support relief under that standard. Plaintiff must (a) "clearly establish" that the

Court s ruling was "manifestly erroneous or (b) offer newly-discovered evidence that


justifies reconsideration. Schiller v. Physicians Res. Grp., Inc., 342 F.3d 563, 567 (5tli

Cii\ 2003).

        Plaintiff has failed to establish that the Court's Ruling and Order (Doc. 47) was

 manifestly erroneous," and offers no newly discovered evidence justifying


reconsideration. Regarding error. Plaintiffs sole argument is that the Court


incorrectly denied Plaintiffs Motion (Doc. 21) because it transposed two distinct

policies, Directive No. 09.036 and No. 19.001. (Doc. 48-1, at p. 1). In its Order (Doc.


47), the Court found that Plaintiffs Motion (Doc. 21) requested relief which was

absent in the original Complaint, and that the Amended Complaint did not cure that

deficiency. (Doc. 47, at p. 3). The Court further noted that the Magistrate Judge

denied a prior proposed version of the Amended Complaint that sought to add an

allegation concerning Directive No. 09.036. Id, at 2. While the Court acknowledges


that the original Complaint mentioned Directive No. 09.036 in one instance, this




1 In fact, the Court specified that its denial was without prejudice to Plaintiffs right to file new
motions concerning material from the Amended Complaint, such as a new Motion for Summary
Judgment. The Court again reminds Plaintiff that he is free to file motions that do not contain
requests for relief that lack a foundation in the Amended Complaint
        Case 3:18-cv-00223-BAJ-RLB      Document 54     02/12/20 Page 3 of 3




amounted to a passing reference and was absent from the relief requested. (Doc. 1, at


p. 16). Plaintiffs contention that the Magistrate Judge denied leave to add claims

concerning Directive 19.001 as opposed to Directive No. 09.036 is not supported by


the record. See (Doc. 37). The Court stands by its conclusion that it would be

inappropriate to rule on a motion that was superseded by the filing of an Amended

Complaint and requested relief that lacked a basis in either complaint.

      Accordingly,

      Plaintiffs Motion to Reconsider (Doc. 48) is DENIED, and the Court's

Order (Doc. 47) is AFFIRMED.




                          Baton Rouge, Louisiana, this i I "^d ay of February, 2020.




                                              &- ft.
                                         JUDGE BRIAN A.MAJ^tSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
